DETAILED ACTION
Acknowledgements
The amendment filed 02/12/2020 is acknowledged.
Claims 1-17 are pending.
Claims 1-17 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-15 are directed to a method, claim 16 is directed to a system, and claim 17 is directed to apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) digital asset transaction.  Specifically, the claims recite “validating a third transaction…; generating…a pseudorandom number; and transferring control of the third digital asset based…on the pseudorandom number.”, which is commercial or legal interactions within the “certain methods of organizing human activity” grouping of abstract ideas, in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting digital asset transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, processors, memory, and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 16 and 17 are system and apparatus claims that are used to perform the method claims 1-15 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  This only uses the processor or computer system to automate or implement the abstract idea of conducting digital asset transaction.  Dependent claim 2 describes transactions.  Dependent claim 3 describes the first party.   Dependent claims 4-5 describe locking script. Dependent claims 6, 11 and 14-15 describe validating transaction. Dependent claims 7-9 describe puzzle. Dependent claim 10 described pseudorandom number generation. Dependent claim 12 describes asset transfer.  Dependent claim 13 describes unlocking script. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of conducting digital asset transaction including validating a transaction, generating a pseudorandom number, and transferring the digital asset based on the pseudorandom number.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claims 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 3 is directed to human.  Claim 3 recites “wherein the first party has access to the solution…” Given the language its broadest reasonable interpretation, “first party” can be human.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mastering Bitcoin, first edition, December 2014 (“Antonopoulos”) in view of US Application Publication US20170063535A1 (“Brown”).

Regarding claim 1, Antonopoulos teaches:
validating a third transaction (page 109 “Transaction Lifecycle”, ) that includes, in a third locking script (page 114 Table 5-2),  other data, (page 111 “Table 5-1”) wherein:
the first puzzle is included, in a first transaction, in a first locking script that encumbers, with a first condition fulfillable by a solution to the first puzzle, transfer of control of a first digital asset; (page 114 “Table 5-2”)
the second puzzle is included, in a second transaction, in a second locking script that encumbers, with a second condition fulfillable by a solution to the second puzzle, transfer of control of a second digital asset; (page 114 “Table 5-2”)
the first transaction and the second transaction are committed to a blockchain; (page 109, “Transaction Lifecycle”)
the third transaction is associated with a third digital asset; (pages 111-118 “Transaction Structure”)
generating, based on input, a pseudorandom number; and (pages 63-64 “Generating a private key from a random number”)
transferring control of the third digital asset based at least in part on the pseudorandom number. (pages 113-115 “Transaction Outputs”)
Antonopoulos does not teach the following:
other data is a first puzzle and a second puzzle,
input is at least in part on the solution to the first puzzle and the solution to the second puzzle,,
However, Brown teaches:
other data is a first puzzle and a second puzzle, (Fig. 4 items 402, ¶0009 and ¶0076)
input is at least in part on the solution to the first puzzle and the solution to the second puzzle,, (Fig. 4 item 406, ¶0009 and ¶0076)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Mastering Bitcoin of Antonopoulos system by adding the feature of deriving a seed of Pseudorandom number generator based on puzzle solutions in accordance with the teaching of Brown. This modification improves the randomness of the Pseudorandom number generator.  Hence, it improves the system security. (Brown, ¶0018).

Regarding claim 2, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
the first transaction is created by a first party; and (Figure 2-10. Page 29)
the second transaction is created by a second party different from the first party. (Figure 2-10. Page 29)

Regarding claim 3, Antonopoulos in view of Brown discloses all the limitations as described above.  With respect to “wherein the first party has access to the solution to the first puzzle prior to creation of the first transaction.”, it describes the first party.  However, the description of the first party is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 6, Antonopoulos in view of Brown discloses all the limitations as described above.   With respect to “wherein validating the pseudorandom number generating transaction is performed before fulfilment of the first condition and the second condition.”, it describes validating the pseudorandom number generating transaction.  However, the description of validating the pseudorandom number generating transaction is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 7, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
wherein the first puzzle is a cryptographic hash puzzle. (pages 173, para “Miners receive two types of rewards…”)

Regarding claim 8, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses:
the first puzzle is a set of operation codes in a locking script of the first transaction; and (page 114, Table 5-2; pages 123-125)
execution of the set of operation codes evaluates to true as a result of receiving the solution to the first puzzle as input. (pages 125 and 127-130 Figures. 5-2, 5-3, and 5-4)

Regarding claim 9, Antonopoulos in view of Brown discloses all the limitations as described above. Brown further discloses:
wherein solving the first puzzle and the second puzzle is more computationally difficult than verifying the solution to the first puzzle and the solution to the second puzzle. (¶0009)

Regarding claim 10, Antonopoulos in view of Brown discloses all the limitations as described above. Brown further discloses:  
wherein generating the pseudorandom number includes deriving a seed value based at least in part on the solution to the first puzzle and the solution to the second puzzle. (Fig. 4; ¶0009 and ¶0076)

Regarding claim 11, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
validating a seed transaction that includes the solution to the first puzzle and the solution to the second puzzle. (page 118, “Table 5-3”, page 121 “Transaction Scripts and Script Language”)

Regarding claim 12, Antonopoulos in view of Brown discloses all the limitations as described above. With respect to “on a condition that the pseudorandom number is a first value, validation of the seed transaction is successful; and on a condition that the pseudorandom number is a second value, different from the first value, validation of the seed transaction is unsuccessful.” this is conditional language. Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).

Regarding claim 13, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
wherein an unlocking script of the seed transaction includes the solution to the first puzzle and the solution to the second puzzle. (page 118, “Table 5-3”, page 121 “Transaction Scripts and Script Language”)

Regarding claim 14, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos further discloses: 
validating a refund transaction to return control of the third digital asset to an entity that created the third transaction. (page 111 “Propagating Transactions on the Bitcoin network”; page 122 “Script Construction (Lock + Unlock)”)

Regarding claim 15, Antonopoulos in view of Brown discloses all the limitations as described above.  With respect to “wherein validating the refund transaction occurs on a condition that successful validation of a seed transaction containing the solution to the first puzzle and the solution to the second puzzle does not occur within a certain period of time.”, this is conditional language. “validating the refund transaction” will not occur should the conditional is not satisfied.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).

Regarding claim 16, Antonopoulos teaches::
a processor; and (pages 1, last para “Bitcoin is a distributed peer-to-peer system”, page 26 last para “Jing started mining…”)
memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 1. (pages 1, last para “Bitcoin is a distributed peer-to-peer system”, page 26 last para “Jing started mining…”)

Regarding claim 17, Antonopoulos teaches: 
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 1. (pages 1, last para “Bitcoin is a distributed peer-to-peer system”, page 26 last para “Jing started mining…”)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mastering Bitcoin, first edition, December 2014 (“Antonopoulos”) in view of US Application Publication US20170063535A1 (“Brown”), and in further view of US Grant Publication US9614868B2 (“Yavuz et al.”).

Regarding claim 4, Antonopoulos in view of Brown discloses all the limitations as described above. Antonopoulos and Brown do not disclose explicitly:
the first locking script includes a time constraint;
However, Yavuz et al. discloses:
the first locking script includes a time constraint; (abs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Antonopoulos and Brown by adding time constrain on solving puzzle in accordance with the teaching of Yavuz et al..  This modification limits execution time of locking script.  

With respect to “on a condition that the time constraint is fulfilled, validation of a transaction that includes the solution to the first puzzle causes control of the first digital asset to transfer to a first entity; and on a condition that the time constraint is unfulfilled, validation of a penalty transaction causes the control of the first digital asset to transfer to a second entity different from the first entity.”, this is conditional language. Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
	
Regarding claim 5, Antonopoulos in view of Brown, and in further view of Yavuz et al. disclose all the limitations as described above. Yavuz et  al. further discloses:
wherein the time constraint is that the solution to the first puzzle is revealed before a time limit is exceeded. (abs)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685